     Case 2:20-cv-03912-RGK-MAA Document 15 Filed 01/28/21 Page 1 of 1 Page ID #:66



 1                                                                                        JS-6
 2
 3
 4
 5
 6
 7
                                   UNITED STATES DISTRICT COURT
 8
                                 CENTRAL DISTRICT OF CALIFORNIA
 9
10    LAMAR MYERS,                                         Case No. 2:20-cv-03912-RGK-MAA
11                          Plaintiff(s),                  ORDER DISMISSING ACTION FOR
                                                           LACK OF PROSECUTION
12    vs.
13    JUAN M RODRIGUEZ,
14                          Defendant(s).
15
16           On January 20, 2021, the Court issued an Order to Show Cause (OSC) why the case
17    should not be dismissed for lack of prosecution [13]. A response to the OSC was ordered to be
18    filed on or before January 25, 2021. On January 25, 2021, plaintiff filed a proof of service of the
19    summons and complaint [14]. The proof of service indicates that the defendant was served with
20    the summons and complaint on October 27, 2020. The last day to timely serve the defendant
21    was July 28, 2020. Therefore, the Court orders the matter dismissed for lack of prosecution.
22           IT IS SO ORDERED.
23
      Dated: January 28, 2021
24                                                         R. GARY KLAUSNER
                                                           UNITED STATES DISTRICT JUDGE
25
26
27
28
